                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RALPH W. MCCLAIN, JR.                              :             CIVIL ACTION
              Plaintiff, pro se                        :
                                                       :             NO. 19-5148
                  v.                                   :
                                                       :
    WENDY SHAYLOR, et al.,                             :
                                                       :
                  Defendants                           :

                                                 ORDER

         AND NOW, this 31st day of March 2020, upon consideration of the Report and

Recommendation issued on March 2, 2020, by the Honorable Lynne A. Sitarski, United States

Magistrate Judge (the “Magistrate Judge”), [ECF 11], to which no objections were filed by

Plaintiff Ralph W. McClain, Jr., (“Plaintiff”), and after a careful and independent review of the

complaint, [ECF 1], it is hereby ORDERED that the Report and Recommendation is APPROVED

and ADOPTED. 1 Accordingly, the underlying motion to dismiss filed by Defendants Phillip

Washington and Zaida Melendez, [ECF 3], is GRANTED, and:

         1.     Plaintiff’s claims against Defendants Phillip Washington and Zaida Melendez, in

                their official capacity, are DISMISSED, WITH PREJUDICE;

         2.     Plaintiff’s claims against Defendants Phillip Washington and Zaida Melendez, in

                their individual capacities, for alleged violation of Plaintiff’s First Amendment



1
        As noted, the Report and Recommendation (the “R&R”), was submitted on March 2, 2020. As of
the date of this Order, Plaintiff has not filed any objection and/or response to the R&R. Therefore, review
of the R&R is under the “plain error” standard. See Facyson v. Barnhart, 2003 WL 22436274, at *2 (E.D.
Pa. May 30, 2003). Under this plain error standard of review, an R&R should only be rejected if the
magistrate judge commits an error that was “(1) clear or obvious, (2) affect[ed] ‘substantial rights,’ and (3)
seriously affected the fairness, integrity or public reputation of judicial proceedings.” Leyva v. Williams,
504 F.3d 357, 363 (3d Cir. 2007) (internal quotations and citations omitted). Here, after a thorough,
independent review of the record and the R&R, this Court finds the Magistrate Judge did not commit any
error and, therefore, approves and adopts the R&R in its entirety.
rights to access the courts are DISMISSED, WITHOUT PREJUDICE. Plaintiff

has leave to file an amended complaint reasserting his First Amendment claims

against Defendants Washington and Mendez, if appropriate, by May 1, 2020.



                            BY THE COURT:


                            /s/ Nitza I. Quiñones Alejandro
                            NITZA I. QUIÑONES ALEJANDRO
                            Judge, United States District Court




                               2
